In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-21-00269-CV
                 ___________________________

      TIMOTHY M. HALL AND PHILIP L. HALL, Appellants

                                  V.

MELISSA ANN RIVAS, PHILLIP ANDREW RIVAS, AND ANNE VICKERS
CRAWFORD-HALL, AS TRUSTEE OF THE ANNE VICKERS CRAWFORD-
                   HALL TRUST, Appellees


              On Appeal from the 415th District Court
                      Parker County, Texas
                   Trial Court No. CV21-0600


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellants’ “Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: November 4, 2021




                                           2